DREYFUS ALPHA GROWTH FUND (A Series of Dreyfus Manager Funds I) Notice of Special Joint Meeting of Shareholders To the Shareholders: A Special Joint Meeting of Shareholders of Dreyfus Alpha Growth Fund (the “Fund”) and Dreyfus Research Core Fund, each a series of Dreyfus Manager Funds I (the “Trust”), originally held on Thursday, August 11, 2011, has been adjourned to Friday, December 9, 2011 at 9:30 a.m. and will be held at the offices of The Dreyfus Corporation, 200 Park Avenue, 8 th Floor, New York, New York 10166. The meeting will be held, as to the Fund, for the following purposes: 1. To approve an Agreement and Plan of Reorganization providing for the transfer of all of the assets of the Fund to Dreyfus Research Growth Fund, Inc. (the “Acquiring Fund”), in exchange solely for Class A, Class C and Class I shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund’s net assets and the assumption by the Acquiring Fund of the Fund’s stated liabilities (“the “Reorganization”). Class A, Class C and Class I shares of the Acquiring Fund received by the Fund in the Reorganization will be distributed by the Fund to holders of its Class A, Class B, Class C and Class I shares, with holders of Class B shares receiving Class A shares of the Acquiring Fund, in liquidation of the Fund, after which the Fund will cease operations and will be terminated as a series of the Trust; and 2. To transact such other business as may properly come before the meeting, or any adjournment or adjournments thereof. Shareholders of record of the Fund at the close of business on May 18, 2011 are entitled to receive notice of and to vote at the meeting. If you have already voted your Fund shares, no action on your part is required at this time. If you have not already voted your Fund shares, we urge you to do so before the meeting. Please refer to the attached letter for the methods available to you to vote, including signing and returning the enclosed proxy card in the envelope provided. By Order of the Board of Trustees Michael A. Rosenberg Secretary New York, New York November 9, 2011 DREYFUS RESEARCH CORE FUND (A Series of Dreyfus Manager Funds I) Notice of Special Joint Meeting of Shareholders To the Shareholders: A Special Joint Meeting of Shareholders of Dreyfus Research Core Fund (the “Fund”) and Dreyfus Alpha Growth Fund, each a series of Dreyfus Manager Funds I (the “Trust”), originally held on Thursday, August 11, 2011, has been adjourned to Friday, December 9, 2011 at 9:30 a.m. and will be held at the offices of The Dreyfus Corporation, 200 Park Avenue, 8 th Floor, New York, New York 10166. The meeting will be held, as to the Fund, for the following purposes: 1. To approve an Agreement and Plan of Reorganization providing for the transfer of all of the assets of the Fund to Dreyfus Research Growth Fund, Inc. (the “Acquiring Fund”), in exchange solely for Class A, Class C and Class I shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund’s net assets and the assumption by the Acquiring Fund of the Fund’s stated liabilities (“the “Reorganization”). Class A, Class C and Class I shares of the Acquiring Fund received by the Fund in the Reorganization will be distributed by the Fund to holders of its Class A, Class B, Class C and Class I shares, with holders of Class B shares receiving Class A shares of the Acquiring Fund, in liquidation of the Fund, after which the Fund will cease operations and will be terminated as a series of the Trust; and 2. To transact such other business as may properly come before the meeting, or any adjournment or adjournments thereof. Shareholders of record of the Fund at the close of business on May 18, 2011 are entitled to receive notice of and to vote at the meeting. If you have already voted your Fund shares, no action on your part is required at this time. If you have not already voted your Fund shares, we urge you to do so before the meeting. Please refer to the attached letter for the methods available to you to vote, including signing and returning the enclosed proxy card in the envelope provided. By Order of the Board of Trustees Michael A. Rosenberg Secretary New York, New York November 9, 2011
